Opinion issued October 4, 2012




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00389-CV
                            ———————————
                         JEANIE MERRIKH, Appellant
                                         V.
       TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee



                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 10-CV-3061


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed March 15, 2012. On September

26, 2012, the parties filed a joint motion to dismiss the appeal. They represent that

they have reached an agreement that fully disposes of all controversies between

them and request that we set aside the trial court’s judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).

      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, and remand this cause to the trial court for rendition

of judgment in accordance with the parties’ agreement. See id.

      We dismiss any other pending motions as moot. We direct the Clerk to issue

the mandate within 10 days of the date of this opinion. See TEX. R. APP. P. 18.1.

We order that the costs of the appeal are to be taxed against the party who incurred

them. See TEX. R. APP. P. 42.1(d).

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.




                                         2